 Case 2:20-mc-00091-UJ Document 7-2 Filed 08/25/21 Page 1 of 2




EXHIBIT B
                  Case 2:20-mc-00091-UJ Document 7-2 Filed 08/25/21 Page 2 of 2


                                                     D
                                               DALTON
                                               Trial & Appellate Counsel




Bartholomew J. Dalton (DE.DC)                                                                    lpek Kurul (DE)
Laura J. Simon (DE,PA,NJ)                                                            Michael C. Dalton (DE.PA)
Stephen D. Brinton (PA)                                                               Connor C. Dalton (PA.NJ)
Andrew C. Dalton (DE,PA,NJ)                                                     Sarah G. Klein. of counsel (MN)



                                                August 19, 2021

        To Whom It May Concern:

                 My name is Bartholomew J. Dalton and I am the founder of Dalton & Associates, P.A.
        My law firm represents clients in matters involving personal injury, medical malpractice, and
        civil rights among others.

                Mr. Stephen D. Brinton has worked here since 2001, first as a Law Clerk then as an
        Associate Attorney in 2005. He immediately informed us of the accident, investigation, and
        ensuing conviction. He worked here during the period of his suspension and was scrupulous in
        his observation of the restrictions imposed on formerly admitted lawyers.

                Mr. Brinton is an honest, diligent, careful, and intelligent lawyer that we are proud to
        have work with us in my office. His work is excellent and his care of the clients is always high
        quality. He is an asset to our practice. We hope Mr. Brinton remains here throughout his career.

                                                      Respectfully submitted,




             Cool Spring Meeting House I      I I 06 West Tenth Street I   Wilmington. DE 1 9806
                         (302) 652-2050 I Fax (302) 652-0687 I www .dalton.law
